Case: 09-30019 Document: 00511331018 Page: 1 Date Filed: 12/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2010
                                     No. 09-30019
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

KATHLEEN JENNINGS,

                                                   Petitioner–Appellant,

v.

JIM ROGERS, Warden, Louisiana Correctional Institute for Women,

                                                   Respondent–Appellee.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 3:08-CV-304


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Kathleen Jennings, Louisiana prisoner # 468423, appeals the dismissal,
as time barred, of her 28 U.S.C. § 2254 petition, which she filed to challenge her
jury trial conviction of second degree murder. Jennings contends that her § 2254
petition was timely in light of Jimenez v. Quarterman, 129 S. Ct. 681 (2009).
       A one-year limitations period applies to state prisoners filing federal
habeas petitions. 28 U.S.C. § 2244(d)(1). In most cases, the limitations period
runs from the date that the conviction being challenged became final through

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-30019 Document: 00511331018 Page: 2 Date Filed: 12/23/2010

                                   No. 09-30019

“the conclusion of direct review or the expiration of the time for seeking such
review.”   Id. § 2244(d)(1)(A).   Under Jimenez, when a habeas petitioner is
granted the right to file an out-of-time appeal, “‘the date on which the judgment
became final by the conclusion of direct review or the expiration of the time for
seeking such review’ must reflect the conclusion of the out-of-time direct appeal,
or the expiration of the time for seeking review of that appeal.” Jimenez, 129
S. Ct. at 686-87 (quoting 28 U.S.C. § 2244(d)(1)(A)).
      Accordingly, Jennings’ one-year limitation period began to run upon
expiration of the 90-day period for seeking a writ of certiorari from the United
States Supreme Court following the Louisiana Supreme Court’s denial, on direct
review, of her writ application. See S UP. C T. R. 13.1. In view of the foregoing, we
reverse the judgment of the district court and remand for further proceedings
consistent with this opinion.
      Jennings also argues the merits of her constitutional claims. Because a
COA was not granted as to these issues, we will not consider them in this
appeal. See Lackey v. Johnson, 116 F.3d 149, 151 (5th Cir. 1997).
      JUDGMENT         REVERSED;        CASE     REMANDED;         MOTION       FOR
APPOINTMENT OF COUNSEL DENIED.




                                         2